Title: John Lamb to the American Commissioners, 20 May 1786
From: Lamb, John
To: American Commissioners



Madrid May 20th. 1786

After maney little Disapointments, I arrived at Algiers the 25th March and within the term of three or four Days I found that the whole amount of the money in my hands belonging to the publick would not purchas the people who are the unfortunate in consequence of which I Dispatchd Mr. Randall so that your Excellencyes might have the earlyest notice of our matter in that Quarter: in a short letter to your Excellencyes I stated our matter; accordingly Mr. Randall sailed the 29th. or 30 March with my Desire to him to proceed with all posible Dispatch, to give the earlyest notis that was in my power, but when I came here I found Mr. Randall was in Aranjuez. I received a line from him at nine the next evening in consequence of which I wrote him, and Desired him to Proceed. He answered my letter. The three letters I here inclose so that your Excellencys will naturally excuse me for the Detention.
On the 3d. Day of april was admitted to an Audience with the Day, but he would not speake of Peace, set the Slaves a most Exorbitent price, far beyond my limitts. The Seventh I had a second intervuw, but still he was of the same mind. About the Seventeenth, I had the thurd and last intervuw. He fell sumthing of his first Price, and I here inclos the Last Price, which is enormous, as your Excellencys will see. My next vews were to have an acquaintance with their princapal minister which I soon brought to pass, by sum presants to this ministers confident; and he was our interpreter; he told me it was his Greatest Desire that our peace might be made with their regency and that for his part he would use his utmost indeavours for the purpose; but untill the affaires of Spain were Settled, could be little Done on our matter, and further told me not to mind the little Putoffs by the Day nor the enormous price askd for our slave, that the price that was set on our people was ondly to Put a more modest face on the Price that they intend to make the Spaniard pay for their People, and advisd me to go to Spain and wate untill they had Done with Spain, and that I might rest assured that he would at all opertunitys write to me. I begd  him to write Mr. Carmichael. He Did. I begd him to give me a free pass to come to Algiers and to Go when I pleasd. He likewise Did but told me that if the letter was exposd that he had wrote Mr. Carmichael, he should loose his life, and when I returnd that I might expect the Same. I had several intervus with this minister and the above is the purport and Substanc, Excpting that they had an intire rite to make Peace or war without the voyce of the Grand Segnor, and that they were under no controls by the Ottoman port. He told me that it would not be long after my arival in Spain before he Should let me know what Steps it would be best to take, and when for me to return if I was orderd back, and as I found it was of no consequence to Tarrey longer their untill I had further orders, took his advise, and returnd. Their is no Doubt but I shall here from him soon; after wating in Spain a long time for the infuluence of that court, was obliged to leve Madrid without my wishes on that, for I got no letter altho Mr. Carmichael took the utmost pains. About four or five Dayes before I left Algiers I received Two Letters from Mr. Carmichael. Inclosd in one of those was an open letter from the court of Spain In faivour of our mission to That Regency and Directed to Count DeExpilly. But Previous to the reception of the letter he Told me if shuch a Letter came to him he could not make aney use of it, neither Did he. The reasons he best knows, but this is Sure that he cares verry little about our peace in that Quarter. The letter I carryd from france was of no consequence. If your Excellency could procure a letter from the court of France and Directed to the Day with their Desires to him for a Peace with the United States of America it would give greate wate but such a letter I Dare Say would be heard to be Procured. The treatement I received from the french consel was Polite, indeed he paid me greate atention. Mr. Logie Likewise received me as an oald friend; and Declared to me that he had no order to counter act my mission, from his court, which I am sure of, so I left the Packett in the hands of Count DeExpilly who hath imployd her for Spain untill I call for her and have the Counts receit for the vessele; Thought Proper to leave my owne Stores which I carryd over, in Algier and left them with Mr. Woulf whome is a verry honest Good Gentelman, and I belive a friend to our Cause in that Quarter, and by the Desire of Count DeExpilly have left the care of our unfortunate People Likewise in his hands, together with four hundred Dollars to Pay their Past Expince, and buy them such things as will make them comfortable, which money  I am Sure will be frugally Expended. I Shall wate your Excellencyes further orders at Alicant, hopeing that my conduct may be aprovd of, And Am with Due Respect Your Excellencyes Most Obedient Hmbl Servt.,
John Lamb
NB The Plague is within the limites of the regency of Algiers, in consequence of which it will make Verrey Long Quarantines in Spain. The vessel that I have bought for the conveniancy of our bussiness I believe will be orderd to me here to Proforme Quarantine. To Purchase this vessel was unavoydable as I could not get to Algier well without.
[I here Give your Excellencys an account of the Prices of our unfortunate people and it [is] as Followes Viz.


3
  capts. @ 6 M Dollars Each Pr. head
18000


2
  mates @ 4 M Ditto Each Pr. head
8000


2
  Passengers 4 M Ditto Each Pr. head
8000


14
  Saylors @ 1400 Ditto Each Pr. head
19600


Numbr  21
     amounts To The enormous sum of
53600



Eleven Pr. cent to be added according to custom
5896



is Spanish milled Dollrs.
59496


So that your Excelencys see how far beyound your Expctations the sum amounts, which renders me incapeble of acting untill further orders. The price the Spaniards are Giving for their people is little short of what is chargd us and they have Eleven hundred men and Sum upwards in Algiers. It will cost Spain more than one million and one half of Dollars for their slaves ondly, the Peace of Spain and their Slaves will amount to more than three million of Dollars.] I have ondley to add that their Cruzers will in all Probability be at Sea by the Tenth of June at farthest. I am of Opinion that if we follow our Pretention for Peace this Summer that they will hear Proposals, but not at the price we Expected nor by the open way we first went to work. If France will Give nothing but Seal’d letters we had better have none. To fight those People the first year will cost us more than half a million Pounds Sterling. I have by Experience of a long Dait a Perfect knowledg of the cost of armd vessels, and at the Distance we are from those people and foreign Ports to make use of, it will be a heavey Tax on us, and without the least Prospect of Gain. I hope I shall be Excusd in Speaking my minde So freely. It is out of Zealus Desires for the Good of the Country I belong To. And it is my Opinion  that for a less Sum than the first year would cost us to fight, we can make Peace. And if we intend it at all now is the ondley time to Persue, as the way is Seemingly open for a Tryal. I hope their is no more of our People will be So unhappy as to fall into those peoples hands this Summer, and in that case in a measure it will discourage them of their Expectations. Spain is our Sure friend in our Peace with Algiers; but they have not finishd their Peace at Presant. We shall have their assistance at the conclusion of their peace. With Due Respect As above,

J. Lamb


I have no Objections of their being a Tryal made at Constantinople but it will be of no Consequence as to Peace with Algiers, as the Count mentions in his letter. His Vews are to have Mr. Woulf appointed in our peace with algiers, and Mr. Woulf is a verey Good man but it is well to take time before large power is Given Strangers. The Count kept me as much in the Dark as he Could on all accounts. My advise is if we Should arme again[st] those people to unite ourselves with those Nations that are not at Peace with Algiers, and that will lessen our Expence much on the Ocation.
1. Commerce. Articles of Importation from Merceills and Leghorn the cheaf ports that with which Algiers carys on their commerce are bar Iron, Steal, Germain Linnings and Dutch Linnins of all kindes, English and French Cloath, long ells, Spices, coppras, coffee, Sugar, Gold and Silver brocades, wrought Silk, Deals, heardware, a Small Quantey of Fish, with Differen other articles from that Quarter, and all those articles pays five pr. ct. Duty at Algiers. Every kind of warlike Stores are free of Duty and navil Stores likewise, and are Generally received as presants from those northen nations whome are at peace with them. The traid carryd on from Algiers is to Smyrne, Alexandrae and Different ports of the Levant, is cheafly by the morish and Jewish merchants and by their owne people and it consists in raw Silk, Linnins, Muslins, cotton, burdetts, and gumes and is Transported in Europen bottoms without Distinction, not haveing aney traiding vessels of their owne. Their is not one merchant Ship belonging to the regency of Algiers. Exports are wheat, Barley, Beans, Indian corn, wool, hydes, Beese wax in considerable Quantitys. The cheaf and ondley manufactures are Silk Sashes, plain and Imbroidred, with a species of read and white Blanketting which They Ship to the Levant.

2. Ports. Bona, Bagia, Algiers, and Arzew, and are verey Exactly Describd in the French Charts. Algiers is well fortifyd with upward of one Thousand brass Cannon from 36 to 24 Pound Shott and maney of their works Bumproof.
3. Navil Force. Their Presant navil force consists of Nine xebecks and Ten Rowe Gallyes from 36 guns to 8. Manned is the Largest with about 400 men and So in proportion. They mostly Depend on their Success by boarding of Vessels. A more Perticular account is Sent.
4. Prisoners. Prisoners or rather Slaves are for the most part treated with rigor, heard work and poor Nourishment. They are frequently redeemed either by their friends or publick Charity but often times at Exorbitent prices. Their Treatys are Sumtimes broke but not often. Hired troops or them that receive pay are about Twenty Thousand. On ocation they can bring Two hundred thousand into the field, and are an undiscplind wild rabble. Indeed the best Troops they have are about Ten thousand Turk and are Station’d in Differant parts of the Kingdom. There is no making a proper Estimate of there revenews but however they are verey considerable. Their publick revenews are Estimated at more than Ten million pounds Sterling in specia &c.
5. Language. Is Turkish, Araback, Langua Franca, Italian. Langua Franca is a Corruption of Turkish, Italian and Spanish much spoke at Algiers at this time &c.
6. Government. Little subordination is paid the Ottoman Port. They however acknowledg the Grand Segnor to be the Temperal head of them.
7. Religion. Religion and that is mehometism: by the same speces of Fanetism that hath Detachd them from the Christian religion which they hold in the utmost contemt.
Captives. Two Ships from the United States of America with Twenty one persons on board, officers Included; of the Different nations, Slaves about fifteene hundred. They are at war with All nations Except France, England, Denemarke, Holland, Spain, Sweedland, Venice, Empror of Germany.

